Opinion issued July 29, 2009








Opinion issued July 29,
2009
 
 









 
 
 
 
 
     
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-09-00664-CV
 

 
IN RE KADAR HAMILTON, Relator
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM  OPINION
 
By petition for writ of mandamus,
relator, Kadar Hamilton, challenges the trial court=s[1]
July 20, 2009, “Order on Motion to Quash Temporary Hearing Regarding Custody,”
and the trial court’s “Temporary Orders in Suit to Modify Parent-Child
Relationship Regarding Access and Possession.”  The trial court has not signed
the “Temporary Orders in Suit to Modify Parent-Child Relationship Regarding
Access and Possession.”  Therefore, a mandamus challenge to that proposed
action is premature.  




We deny
relator’s “Motion to Stay Temporary Orders.”
We deny
the petition for writ of mandamus.
                                         PER
CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Sharp.
 
 




1           The underlying case is In
the Interest of X.A.H., A Child, No. 2006-48490, in the 257th District
Court of Harris County, Texas, the Honorable Judy Warne, presiding.